CRIST, Judge.
Rule 27.26. Movant appeals denial of motion without evidentiary hearing. Appeal dismissed.
This is movant’s fourth attempt to correct or set aside sentence and judgment after pleading guilty to first degree murder and being sentenced on July 9, 1968, to life imprisonment.
The trial court concluded as a matter of law the seven grounds put forth in the instant motion fell within three categories: those raised and determined adversely to movant in prior Rule 27.26 motions; those which could have been raised in prior motions but were not; and those not alleging an adequate basis for relief under Rule 27.26. Movant claims error only in the denial of an evidentiary hearing to determine if the new grounds raised in his motion could not have been raised in prior motions.
Movant bears the burden of establishing, on successive Rule 27.26 motions, that any new grounds raised could not have been raised in prior motions. Rule 27.26(d). Movant’s only attempt to meet this burden was to assert he was not versed in the law. Such an assertion does not excuse movant’s failure to have raised these issues previously. For want of any legally viable excuse alleviating movant’s failure to raise the new grounds in earlier motions, the trial court improvidently entertained movant’s present motion. Since the trial court should have dismissed the motion, we accordingly dismiss movant’s appeal from the trial court’s order denying him relief. Blaine v. State, 603 S.W.2d 109, 111 (Mo. App. 1980).
Appeal dismissed.
REINHARD, P.J., and SNYDER, J., concur.